45 F.3d 439NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Victor KELLY, Petitioner-Appellant,v.UNITED STATES of America, Tom Wooten, Respondents-Appellees.
No. 94-1105.
United States Court of Appeals, Tenth Circuit.
Dec. 29, 1994.

Before TACHA, LOGAN and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court dismissing defendant Kelly's petition pursuant to 28 U.S.C. 2241 in which he requested credit for time served at a community corrections facility while on bond.  It is undisputed that defendant Kelly has failed to exhaust his administrative remedies.  We therefore hold that the district court did not err in dismissing without prejudice this defendant's petition.  AFFIRMED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470